DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1, 18, and 19 and canceled Claim 12 in the response filed on 5/24/2022. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Venkataswamy teaches that their metal fatty acid salt is a curative for a mixture of non-reactive acrylate rubbers, but Luo teaches no such mixture of acrylate rubbers.  Further, Venkataswamy teaches that their halogen functionalized acrylate rubber is critical component of the vulcanizate, but Luo has no such halogen functionalized acrylate rubber.  Further, Venkataswamy teaches that their metal fatty acid salt is not to be combined with a conventional curative, but Luo utilize a conventional curative.  Therefore, one of skill in the art would not combine the metal fatty acid salt of Venkataswamy with the conventional curative of Luo, in direct contradiction to the teachings of Venkataswamy
However, Applicant’s arguments are unpersuasive.  Luo teaches a polyarylene sulfide composition, wherein its formation methods include dynamic vulcanization of a polyarylene sulfide composition.  A polyfunctional crosslinking agent is combined with the other components of the composition, and can react with the components of the mixture to form crosslinks in the composition (Abstract and [0043]).  The crosslinking agent can be a polyfunctional compound or combination thereof.  In general, the crosslinking agent can be a non-polymeric compound.  By way of example, the crosslinking agent can include but is not limited to di-epoxides, poly-functional epoxides, diisocyanates, polyisocyanates, polyhydric alcohols, water-soluble carbodiimides, diamines, diaminoalkanes, polyfunctional carboxylic acids, diacid halides, and so forth [0109].  These crosslinking agent react with components that have epoxy, carboxy, and/or amine functionality ([0088], [0089], [0091], [0100], and [0113]). 
Venkataswamy teaches that dynamic vulcanizates of an engineering thermoplastic (“plastic), e.g. a polyamide or polyester, such as polyphenylene sulfide (PPS), with acrylate rubbers having dissimilar functional groups are prepared with a metal fatty acid salt in the absence of a conventional curative (Abstract and Col. 2: Lines 17-22).  While Venkataswamy mentions conventional curing agents to be quaternary ammonium salt or tertiary amine and potassium stearate (Col. 5, Lines 54-57 and 64-66), these specific conventional curing agents are not necessarily used in Luo.  As stated above, Luo teaches its crosslinker (crosslinking agent) to include but is not limited to di-epoxides, poly-functional epoxides, diisocyanates, polyisocyanates, polyhydric alcohols, water-soluble carboiimides, diamines, diaminoalkanes, polyfunctional carboxylic acids, diacid halides [0109].  
Luo teaches its impact modifier can be modified to include functionalization as to react with the crosslinking agent [0095].  For instance, the impact modifier can be modified with an epoxy compound (i.e. corresponds to Applicant’s epoxy-functionalized impact modifier) ([0095] and [0100]).  Examiner notes that Luo et al. further recognize that its impact modifier can be functionalized with an unsaturated carboxylic acid or salt thereof having from about 3 to about 8 carbon atoms (i.e. impact modifier may be functionalized with a metal salt of a fatty acid) [0095].   Therefore, Luo et al. recognizes that these functionalizations (epoxy and/or metal salt of a fatty acid) aid the crosslinking process.  
In Venkataswamy, one of the acrylate rubbers also have a carboxyl or epoxy functionality in the thermoplastic (Col. 7: Lines 24-26), which are the same functionalizations used in Luo.  A crosslinker is a molecular that contains reactive ends capable of chemically attaching to specific functional groups.  Due to Venkataswamy’s metal salt of a fatty acid is a crosslinker, it will naturally react with the epoxide or carboxyl functional groups in the thermoplastic.  Venkataswamy recognizes that such metal salt of a fatty acid crosslinker effectively crosslink molecules that have such functionalities.  Moreover, Venkataswamy also teaches that its metal fatty acid salt curative is acceptable in polyarylene sulfide thermoplastic compositions (i.e. does not create an issue of using the metal fatty acid salt in a polyarylene sulfide thermoplastic composition) (Col. 2: Lines 17-22 and Col. 6: Lines 55-57).  Based on the teachings of both Luo and Venkataswamy, there’s a reasonable expectation of success to further include a metal fatty acid salt in Luo’s crosslinker in order to effectively cure its thermoplastic composition and produce a high strength material (Abstract).
With regards to arguments that an acrylate rubber with halogen functionality is a critical component of the system in Venkataswamy, it is noted that Luo teaches that a formation process can include functionalization of the polyarylene sulfide.  This can provide additional sites for bonding between the impact modifier and the polyarylene sulfide, which can further improve distribution of the impact modifier throughout the polyarylene sulfide and further prevent phase separation.  The functionalization can provide polyarylene sulfide composition that is a low halogen that exhibits excellent physical characteristics and high resistance to degradation ([0044]-[0045]).  Therefore, Luo teaches a thermoplastic composition having components that are epoxy and halogen functionalized, similarly to Venkataswamy.  Absence of evidence to the contrary, Venkataswamy’s crosslinker will be able to crosslink Luo’s impact modifier to itself, the heat stabilizer, and/or the polyarylene sulfide as claimed.  
 Moreover, note that while Venkataswamy do not disclose all the features of the present claimed invention, Venkataswamy was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a crosslinker comprising a metal salt of a fatty acid, such as calcium stearate and zinc stearate, and in combination with the primary reference, discloses the presently claimed invention.

Applicant argues that Zhao teaches a polymer alloy composition that includes a mixture of high temperature thermoplastic polymers in addition to one or more stabilizers that prevent the polymers from thermally degrading when the polymers are heated together ([0006]; emphasis added).  In contrast to Zhao, the thermoplastic composition of Luo is not described as a polymer alloy composition that includes a mixture of high temperature thermoplastic polymers.  The heat stabilizer content of Zhao is used to prevent the polymers of the alloy from degrading when the polymers are mixed and heated together.  Luo describes no such alloy or heating of a polymer alloy. 
However, Applicant’s arguments are unpersuasive.  The purpose/function of a heat stabilizer is used to prevent degradation of plastics by heat (Science Direct article on “Heat Stabiliser”).  In that regard, Luo teaches polyarylene sulfide composition that includes an organic phosphite heat stabilizer (Abstract and [0134]).  Zhao also teaches a polyarylene sulfide composition that contains at least one heat stabilizer, such as an organic phosphite ([0007] and [0008]).  One of ordinary skill in the art would have look at appropriate content of a heat stabilizer in a polyarylene sulfide composition that will prevent degradation of the plastic by heat. 
In response to Applicant's argument that Zhao does not teach a polymer alloy composition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130273290 (“Luo et al.”), in view of US Pub. No. 20130090416 (“Zhao et al.”), and in view of US Patent No. 6020431 (“Venkataswamy et al.”).
With regards to Claims 1, 2, 11, and 21-23, Luo et al. teaches a thermoplastic composition including a polyarylene sulfide, an epoxy-functionalized impact modifier, and a heat stabilizer, wherein the impact modifier is crosslinked to itself, the heat stabilizer, and/or the polyarylene sulfide by a crosslinker, the crosslinker comprising a polyfunctional carboxylic acid, a diol, or a diamine, wherein thermoplastic composition includes the impact modifier in an amount of about 0.05% to about 40% by weight of the thermoplastic composition.  Luo et al. teaches the thermoplastic composition having a tensile modulus of about 3,000 megapascals or less as determined according to ISO Test No. 527 at a temperature of 23˚C and a test speed of 50 millimeters per minute (Abstract, [0006], [0051], [0054], [0086], [0095], [0097], [0106], [0109], [0134], and Tables 1 and 21).  
Luo et al. teaches its heat stabilizer is an organic phosphite stabilizer [0134], but is silent on the concentration.  While Luo et al.’s crosslinker comprises a polyfunctional carboxylic acid, a diol, or a diamine as set forth above, Luo et al. recognizes that the crosslinker is not limited to only these materials [0109].  Luo et al. does not teach its crosslinker further comprising a metal salt of a fatty acid. 
Zhao et al. teaches a thermoplastic composition comprising polyarlyene sulfide and a phosphite stabilizer present in an amount from about 0.05% to about 3% by weight [0013].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Luo et al.'s heat stabilizer content in a range from 0.05% to 3% by weight to prevent degradation of the thermoplastic composition when subjected to heat [0025]. 
Venkataswamy et al. teaches a thermoplastic composition comprising a crosslinker comprising a metal salt of a fatty acid, such as calcium stearate and zinc stearate (Abstract, Col. 2: Lines 14-21, Col. 5: Lines 17-24, Col. 6: Lines 55-61).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Luo et al.’s crosslinker further comprise a metal salt of a fatty acid to effectively cure its thermoplastic composition and produce a high strength material (Abstract).

With regards to Claims 3-5, Luo et al. teaches its thermoplastic composition has a tensile strain at break of about 10% or greater [0050].  Luo et al. teaches its tensile characteristics can be determined according to ISO Test No. 527 at a temperature of 23˚C and a test speed of 50 mm/min [0054].  Luo et al. further teaches its thermoplastic composition can be utilized continuously at high temperature, for instance at a continuous temperature of up to about 165˚C without loss of tensile strength.  For example, the thermoplastic composition can maintain tensile strength after 1000 hours of heat aging [0053].  Thus, it is intrinsic that Luo et al. teaches the claimed tensile strain at break in view of the substantially the same claimed materials and properties as Applicants. 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 6, Luo et al. teaches its thermoplastic composition has a notched Charpy impact strength of greater than about 3 kJ/m2 as determined according to ISO Test No. 179-1 at 23˚C [0047]. 

With regards to Claim 7, Luo et al. teaches its polyarylene sulfide is a polyphenylene sulfide [0069]. 

With regards to Claim 8, Luo et al. teaches its polyarylene sulfide is a linear polyarylene sulfide [0080].

With regards to Claim 9, Luo et al. teaches its impact modifier is an olefinic copolymer or terpolymer [0094]. 

With regards to Claim 10, Luo et al. teaches its impact modifier is a terpolymer ([0094]-[0102]). 

With regards to Claim 15, Luo et al. teaches its thermoplastic composition further comprising a lubricant [0046]. 

With regards to Claim 16, Luo et al. teaches the crosslinker comprises a polyfunctional carboxylic acid ([0109]-[0110]). 

With regards to Claims 17, 19, and 20, Luo et al. teaches a shaped product comprising the thermoplastic composition, wherein the shaped product is a sheathed wire or a sheathed cable (Fig. 14 and [0008]).  

With regards to Claim 18, the limitation on how the product is formed (i.e. extruded, injection molded, etc.), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Regardless, Luo et al. teaches the instant limitation (please see [0136]). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130273290 (“Luo et al.”), in view US Pub. No. 20130090416 (“Zhao et al.”), and in view of US Patent No. 6020431 (“Venkataswamy et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20130273281 (“Luo2").
With regards to Claim 13, Luo et al. teaches a thermoplastic composition as set forth above. 
Luo et al. does not teach its thermoplastic composition further comprising a siloxane polymer. 
However, Luo2 teaches a thermoplastic composition comprising a siloxanes polymer (Abstract and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a siloxanes polymer in order to have Luo et al.’s thermoplastic composition exhibit good strength, flexibility, and heat resistance (Abstract and [0002]). 

With regards to Claim 14, Luo et al. teaches its thermoplastic composition further comprising silica [0125]. 

Claims 1-11 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130273290 (“Luo et al.”), in view of US Pub. No. 20130090416 (“Zhao et al.”), and in view of JP 58067752 (“Kaneda et al.”).
With regards to Claims 1, 2, 11, and 21-23, Luo et al. teaches a thermoplastic composition including a polyarylene sulfide, an epoxy-functionalized impact modifier, and a heat stabilizer, wherein the impact modifier is crosslinked to itself, the heat stabilizer, and/or the polyarylene sulfide by a crosslinker, the crosslinker comprising a polyfunctional carboxylic acid, a diol, or a diamine, wherein thermoplastic composition includes the impact modifier in an amount of about 0.05% to about 40% by weight of the thermoplastic composition.  Luo et al. teaches the thermoplastic composition having a tensile modulus of about 3,000 megapascals or less as determined according to ISO Test No. 527 at a temperature of 23˚C and a test speed of 50 millimeters per minute (Abstract, [0006], [0051], [0054], [0086], [0095], [0097], [0106], [0109], [0134], and Tables 1 and 21).  
Luo et al. teaches its heat stabilizer is an organic phosphite stabilizer [0134], but is silent on the concentration.  While Luo et al.’s crosslinker comprises a polyfunctional carboxylic acid, a diol, or a diamine as set forth above, Luo et al. recognizes that the crosslinker is not limited to only these materials [0109].  Luo et al. does not teach its crosslinker further comprising a metal salt of a fatty acid. 
Zhao et al. teaches a thermoplastic composition comprising polyarlyene sulfide and a phosphite stabilizer present in an amount from about 0.05% to about 3% by weight [0013].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Luo et al.'s heat stabilizer content in a range from 0.05% to 3% by weight to prevent degradation of the thermoplastic composition when subjected to heat [0025]. 
Kaneda et al. teaches a thermoplastic polyphenylene sulfide composition comprising a crosslinker of a metal salt of a fatty acid (stearic acid reacted with a divalent metal) (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Luo et al.’s crosslinker further comprise a metal salt of a fatty acid to effectively cure its thermoplastic composition and increase heat resistance (Abstract).

With regards to Claims 3-5, Luo et al. teaches its thermoplastic composition has a tensile strain at break of about 10% or greater [0050].  Luo et al. teaches its tensile characteristics can be determined according to ISO Test No. 527 at a temperature of 23˚C and a test speed of 50 mm/min [0054].  Luo et al. further teaches its thermoplastic composition can be utilized continuously at high temperature, for instance at a continuous temperature of up to about 165˚C without loss of tensile strength.  For example, the thermoplastic composition can maintain tensile strength after 1000 hours of heat aging [0053].  Thus, it is intrinsic that Luo et al. teaches the claimed tensile strain at break in view of the substantially the same claimed materials and properties as Applicants. 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 6, Luo et al. teaches its thermoplastic composition has a notched Charpy impact strength of greater than about 3 kJ/m2 as determined according to ISO Test No. 179-1 at 23˚C [0047]. 

With regards to Claim 7, Luo et al. teaches its polyarylene sulfide is a polyphenylene sulfide [0069]. 

With regards to Claim 8, Luo et al. teaches its polyarylene sulfide is a linear polyarylene sulfide [0080].

With regards to Claim 9, Luo et al. teaches its impact modifier is an olefinic copolymer or terpolymer [0094]. 

With regards to Claim 10, Luo et al. teaches its impact modifier is a terpolymer ([0094]-[0102]). 

With regards to Claim 15, Luo et al. teaches its thermoplastic composition further comprising a lubricant [0046]. 

With regards to Claim 16, Luo et al. teaches the crosslinker comprises a polyfunctional carboxylic acid ([0109]-[0110]). 

With regards to Claims 17, 19, and 20, Luo et al. teaches a shaped product comprising the thermoplastic composition, wherein the shaped product is a sheathed wire or a sheathed cable (Fig. 14 and [0008]).  

With regards to Claim 18, the limitation on how the product is formed (i.e. extruded, injection molded, etc.), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Regardless, Luo et al. teaches the instant limitation (please see [0136]). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130273290 (“Luo et al.”), in view US Pub. No. 20130090416 (“Zhao et al.”), and in view of JP 58067752 (“Kaneda et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20130273281 (“Luo2").
With regards to Claim 13, Luo et al. teaches a thermoplastic composition as set forth above. 
Luo et al. does not teach its thermoplastic composition further comprising a siloxane polymer. 
However, Luo2 teaches a thermoplastic composition comprising a siloxanes polymer (Abstract and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a siloxanes polymer in order to have Luo et al.’s thermoplastic composition exhibit good strength, flexibility, and heat resistance (Abstract and [0002]). 

With regards to Claim 14, Luo et al. teaches its thermoplastic composition further comprising silica [0125]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785